SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                      State v. Hector Feliciano (a/k/a Hector Feleciano) (A-24-14) (074395)

Argued December 2, 2015 -- Decided March 9, 2016

RABNER, C.J., writing for a unanimous Court.

         In this appeal, the Court considers the constitutionality of the “roving wiretap” provision of the State’s
wiretap law, which allows the police, under certain circumstances, to intercept communications on a newly
discovered telephone facility used by the target, without first returning to a judge, N.J.S.A. 2A:156A-9(g)(2).

         In November 2007, the Camden County Prosecutor’s Office and members of the Philadelphia/Camden
High Intensity Drug Trafficking Area Task Force began to investigate a heroin trafficking network in Camden.
During the investigation, law enforcement officials applied for ten wiretap orders. Eight of the orders included
“roving” provisions, two of which were activated by the police. Afterward, law enforcement officials notified the
wiretap judge about the switch to both new facilities. Over time, the police intercepted numerous calls between
defendant and others about buying and selling narcotics, the quality of the drugs, and related issues. Ultimately, the
Task Force arrested twenty-four individuals; the grand jury indicted defendant and ten others. The indictment
charged defendant as a leader of a narcotics trafficking network, contrary to N.J.S.A. 2C:35-3. Defendant was also
charged with two first-degree counts of possession with intent to distribute and distribution of heroin, cocaine,
MDMA/ecstasy, and marijuana, and second-degree conspiracy to distribute those drugs.

         Defendant moved to suppress the evidence obtained from the wiretaps. He argued that the orders failed to
protect his constitutional rights because they were overly broad and allowed the police to intercept facilities that
were not specified. The judge denied the motion, finding that each wiretap application fulfilled the requirements of
N.J.S.A. 2A:156A-9 and was properly authorized. The judge also rejected defendant’s claim that, by allowing 24/7
interception, the wiretap orders were too broad. The court found that the orders were justified by the unpredictable
nature of the narcotics conspiracy and the minimization requirements imposed. Defendant also moved to dismiss
the count of the indictment that alleged that he was a leader of a narcotics trafficking network. The trial court
denied the motion concluding that the State presented “more than adequate” evidence to support a prima facie case.
Defendant pleaded guilty to leading a narcotics trafficking network, and the State dismissed the remaining charges.

          Defendant appealed, claiming the court erred when it denied his motions to suppress the wiretap evidence
and dismiss a count of the indictment. He argued that the roving wiretap statute is unconstitutional because it does
not satisfy the particularity requirement and that the wiretap orders improperly permitted 24/7 surveillance. He also
claimed that the State failed to present sufficient evidence to the grand jury that he was a leader of a narcotics
trafficking network. The Appellate Division rejected defendant’s arguments and affirmed his conviction.

         The Court granted defendant’s petition for certification. 222 N.J. 311 (2015).

HELD: When a target purposely changes facilities to avoid detection, law enforcement officers may switch over
and begin to monitor a new facility under the State’s wiretap law, provided they have otherwise fully complied with
the statute. Going forward, law enforcement must notify a wiretap judge within 48 hours of the switch and obtain
authorization to continue monitoring the new facility.

1. The Fourth Amendment to the United States Constitution guards against unreasonable searches and seizures. It
states that warrants must be supported by probable cause and must “particularly describ[e] the place to be searched,
and the persons or things to be seized.” U.S. Const. amend. IV. The New Jersey Constitution contains nearly
identical language. N.J. Const. art. I, ¶ 7. (pp. 16-18)
2. The Fourth Amendment governs electronic interception of phone conversations. In 1968, Title III of the
Omnibus Crime and Safe Streets Act, 18 U.S.C.A. §§ 2510-2520, established standards for law enforcement
officials to follow when seeking to intercept wire, oral, and electronic communications. Soon after, New Jersey
enacted the Wiretapping and Electronic Surveillance Control Act (“Wiretap Act” or “Act”), N.J.S.A. 2A:156A-1 to -
26, modeled after Title III. In 1986, Congress amended Title III and added the “roving wiretap” provision. From
1986 to 1998, Title III authorized roving wiretaps if “the application identifies the person believed to be committing
the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the
part of that person, to thwart interception by changing facilities,” among other requirements. 18 U.S.C.A. §
2518(11)(b)(i)-(iii) (1986) (amended 1998) (emphasis added). New Jersey added a roving wiretap provision in
1993, which closely tracked then-existing federal law. Congress amended Title III in 1998, easing the requirements
to obtain a roving wiretap, but the State Legislature did not follow suit. It maintained the original, stricter standard
that requires the State to show the target has a “purpose . . . to thwart interception.” New Jersey also did not add a
proximity requirement. Thus, under the Act, an application for a roving wiretap must specify the original facility,
but not the character and location of the phone the target jumps to. The application must identify the target whose
communications are to be intercepted. And, under New Jersey law, the applicant must demonstrate the target’s
purpose to thwart interception by changing facilities. (pp. 18-24)

3. To assess defendant’s claim that the Wiretap Act violates the particularity requirement, the Court gives careful
consideration to federal decisions interpreting the federal statute because New Jersey’s Wiretap Act is modeled after
Title III. Four federal circuit courts have considered similar challenges, and each rejected the claim. Given that
federal case law does not support defendant’s position, the Court focuses on the heightened protections that Article
I, Paragraph 7 of the State Constitution affords. (pp. 24-27)

4. The orders in this case, at the initial stage, do not present the concerns raised in State v. Marshall, 199 N.J. 602
(2009), a case on which defendant relies heavily. In Marshall, this Court concluded that a warrant failed to satisfy
the particularity requirement because it included conditional language that allowed the police to determine which
apartment to search after the warrant was issued, thereby “delegate[ing] to the police” the role of determining
probable cause. Id. at 613. Here, by contrast, the wiretap judge initially found probable cause to monitor a
particular facility, and that a particular target -- who was identified in the application -- had a purpose to thwart
interception by changing facilities. Marshall’s concerns, though, surface when a target moves beyond the original,
listed phone. Under the Act, law enforcement officers have the sole authority to identify the new facility that a
target has switched to, and to elect to intercept communications over it, without returning to the court. There are
public safety concerns underlying that approach. Simply put, if officers could not continue to monitor the new
phone, they would lose important evidence. That exigency can justify interception of a new facility without first
returning to a judge. (pp. 27-30)

5. If a court receives timely information about a target’s move to a new facility soon after the switch takes place, a
neutral judge can authorize continued interception or halt a wiretap if necessary. To avoid serious questions under
the State Constitution, the Court directs that certain procedures be followed going forward, including that the State
must notify the wiretap judge within 48 hours after it begins interception of a new facility. (pp. 31-34)

6. Defendant also challenges the wiretap orders entered in this case because they permitted interception twenty-four
hours a day, seven days a week. N.J.S.A. 2A:156A-12 provides that “[n]o order entered under this section shall
authorize the interception of any wire, electronic or oral communication for a period of time in excess of that
necessary under the circumstances.” (emphasis added). The statute also requires that reasonable efforts be made to
reduce the hours of interception, whenever possible. Here, the court’s orders directed the Task Force to make
reasonable efforts to reduce the hours of interception whenever possible, and, under the circumstances, there was no
abuse of discretion in allowing 24/7 monitoring in the investigation. Recognizing that the nature of a large-scale
narcotics distribution ring may involve unpredictable hours that can justify 24/7 interception in certain cases, the
preferred practice is to specify more limited hours of interception in a wiretap order whenever possible. (pp. 34-38)

7. Finally, the Court rejects defendant’s claim that the State did not present sufficient evidence before the grand jury
to support the charge that he was a leader of a narcotics trafficking network, contrary to N.J.S.A. 2C:35-3. The trial
judge carefully reviewed the grand jury record and found that the State presented ample evidence to support each
element of the offense. (pp. 38-42)


                                                           2
       The judgment of the Appellate Division is AFFIRMED AS MODIFIED.

        JUSTICES LaVECCHIA, ALBIN, PATTERSON, and SOLOMON, and JUDGE CUFF (temporarily
assigned) join in CHIEF JUSTICE RABNER’s opinion. JUSTICE FERNANDEZ-VINA did not participate.




                                                3
                                       SUPREME COURT OF NEW JERSEY
                                         A-24 September Term 2014
                                                  074395

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

HECTOR FELICIANO (a/k/a
HECTOR FELECIANO),

    Defendant-Appellant.


         Argued December 2, 2015 – Decided March 9, 2016

         On certification to the Superior Court,
         Appellate Division.

         Elizabeth C. Jarit, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender,
         attorney).

         Steven A. Yomtov, Deputy Attorney General,
         argued the cause for respondent (John J.
         Hoffman, Acting Attorney General of New
         Jersey, attorney).

         Alexander R. Shalom argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney).


    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    This case raises a novel question about the

constitutionality of the roving wiretap provision of the State’s

wiretap law.   As a general rule, law enforcement officials must

follow a strict set of procedures and get court approval before

                                 1
they may intercept communications over a telephone facility.

Among other requirements, the State must identify in advance the

specific facility it seeks to intercept.

    If a suspect purposely switches telephone facilities to

thwart detection, though, he can effectively avoid being

intercepted.   To address that situation, both federal and state

law contain a “roving wiretap” provision that allows the police,

under certain circumstances, to intercept communications on a

newly discovered facility used by the target, without first

returning to a judge.     See 18 U.S.C.A. § 2518(11)(b); N.J.S.A.

2A:156A-9(g)(2).   Under state law, a judge must have previously

made a finding about the target’s purpose to thwart interception

by changing facilities.    N.J.S.A. 2A:156A-9(g)(2)(b), (c).     In

practice, if a target then switches phones, law enforcement can

begin monitoring the new phone under the existing warrant.

    Defendant challenges the roving wiretap provision.      He

claims that because it does not require law enforcement to

identify a telephone facility with particularity and get court

approval in advance, the provision violates both the Fourth

Amendment and Article I, Paragraph 7 of the State Constitution.

    When a target purposely changes facilities to avoid

detection, he creates an inherent exigency that important

evidence will be lost.    We therefore find that law enforcement

officers may switch over and begin to monitor a new facility

                                  2
under the State’s wiretap law, provided they have otherwise

fully complied with the statute.       However, to avoid serious

questions under the State Constitution, we direct that, going

forward, law enforcement must notify a wiretap judge within 48

hours of the switch and obtain authorization to continue

monitoring the new facility.

    We therefore modify and affirm the judgment of the

Appellate Division, which declined to find the roving wiretap

provision unconstitutional.    We also affirm the panel’s judgment

that (1) the trial court did not abuse its discretion by

permitting interception at any time of the day, seven days a

week, in light of the nature of the large-scale narcotics

operation in this case, and (2) the State presented sufficient

evidence to the grand jury to establish that defendant was the

leader of a narcotics trafficking network.

                                 I.

    To recount the facts, we draw from the wiretap judge’s

detailed findings of fact as well as other materials in the

record.

    In November 2007, Investigator Jeffrey Dunlap of the Camden

County Prosecutor’s Office, along with members of the

Philadelphia/Camden High Intensity Drug Trafficking Area Task

Force, began to investigate a large-scale heroin trafficking

network in Camden.   Months later, the Task Force arrested

                                   3
twenty-four individuals, many of whom were charged with

distributing large amounts of heroin, cocaine, MDMA/ecstasy, and

marijuana.    Law enforcement officials applied for ten wiretap

orders during the course of the investigation, numbered, for

ease of reference, as “5WT,” “6WT,” and “8WT” through “15WT.”

Defendant Hector Feliciano was the target of five wiretaps; co-

defendants Jessie Morales and Santos Cuevas were the targets of

the other applications.

     Eight of the ten wiretap orders included “roving”

provisions.    Only two of the eight provisions, 10WT and 12WT,

were activated by the police.    Afterward, law enforcement

officials notified the wiretap judge about the switch to both

new facilities.

     The investigation initially focused on Morales.     Undercover

officers made two controlled buys of heroin from Morales, who

offered to supply as much heroin as needed.    The Task Force then

applied for a pen register1 for Morales’ cell phone, ending in

6148, and another phone, ending in 2421.    Not long after,

Morales told a confidential informant to contact him on a third




1  A pen register is a device that identifies all local and long
distance numbers dialed, even if a call is not completed. See
United States v. Giordano, 416 U.S. 505, 549 n.1, 94 S. Ct.
1820, 1842, 40 L. Ed. 2d 341, 372 (1974) (Powell, J.,
dissenting).
                                  4
cell phone -- one of a number of times that Morales and his co-

defendants switched to a different phone number.

    On February 11, 2008, the Task Force applied for a wiretap

of the 6148 and 2421 numbers.     The wiretap judge approved the

requests and entered two orders, 5WT and 6WT.    As to each, the

judge found probable cause to believe that (1) “Morales has been

and is engaging with as yet unidentified others in a continuing

criminal enterprise to distribute” narcotics; (2)

“[c]ommunications evidentiary of such offenses will be obtained

through the interception applied for”; and (3) the identified

cell phone “is, has been, and is about to be used in the

commission of the aforesaid offenses, and is being utilized by”

Morales.

    In each order, the judge also found probable cause to

believe that “Morales has previously acted to change

communications facilities for the purpose of thwarting law

enforcement.    This purpose has been adequately shown.   Moreover,

it has adequately been shown that it is likely he will continue

to do so.”     As a result, the orders authorized law enforcement

to intercept communications from the 6148 and 2421 numbers “or

any subsequent phone determined during the course of this

investigation to be utilized by . . . Morales as a replacement

for [the respective numbers] in the event said phone is

inactivated, relating to the crimes of Possession with the

                                   5
Intent to Distribute Controlled Dangerous Substances and

Conspiracy.”

       The wiretap judge authorized interception twenty-four hours

a day, seven days a week, for a twenty-day period, in 5WT and

6WT.    He also directed that “[i]nterception shall terminate as

soon as practicable and be conducted in such a manner to

minimize or eliminate the interception of communications . . .

by making reasonable efforts, whenever possible, to reduce the

hours of interception.”     In addition, the order directed

monitors to minimize the interception of non-relevant

conversations.

       On February 19, 2008, the police sought to amend 6WT when

activity on the 2421 number “abruptly ceased.”    The police

confirmed that Morales had “abandoned” the number and begun

using a new one, 1041.    The wiretap judge amended the order to

cover the new phone.     Based on conversations intercepted on this

phone, the wiretap judge found that co-defendant Cuevas was

involved with Morales in trafficking narcotics.

       The police then applied for and received authorization to

wiretap two cell phones that belonged to Cuevas, 8WT and 9WT.

The police intercepted 246 calls to defendant on 8WT, 28 of

which “directly related to the sale of narcotics.”     In those

conversations, defendant agreed to supply Cuevas with heroin on



                                   6
a number of occasions.   The police also identified two cell

phone numbers that defendant used when he spoke with Cuevas.

    On March 19, 2008, Morales and Cuevas spotted an undercover

police officer while they were distributing drugs.     Days later,

in a conversation with defendant, Cuevas urged him to “put some

minutes on that phone” -- a reference to another unidentified

number.   The wiretap judge concluded that, “out of fear of

police,” Cuevas wanted to use a new phone.

    On March 28, 2008, the wiretap judge signed two new orders,

10WT and 11WT, for defendant’s cell phones.     The orders

contained findings similar to those recounted above.     The

wiretap judge found that defendant had changed phones with a

purpose to thwart law enforcement and therefore allowed

interception of calls from any other cell phone defendant used.

    On April 2, 2008, the officers determined that defendant

had stopped using the phone covered by 10WT.     They terminated

the wiretap on that phone and, pursuant to the roving wiretap

provision, started monitoring a new phone that defendant had

begun using, which ended in 7585.    Law enforcement officers

notified the wiretap judge of the switch.     In a memo dated April

4, 2008, which was supplied to the judge, Investigator Dunlap

noted that defendant provided the new number, 7585, to an

unidentified woman during an intercepted call on April 2, 2008.

Officials began monitoring the new number that day.     They

                                 7
continued to do so for twenty-five days until the original order

for 10WT expired.

    On April 3, 2008, the Task Force applied for a roving

wiretap for a cell phone that Cuevas used, ending in 2228.       The

wiretap judge entered order 12WT to authorize interception.

After eighteen days, officers concluded that Cuevas stopped

using the phone and terminated the wiretap.    In a memo dated

April 21, 2008, Investigator Dunlap noted that on that day,

Cuevas provided defendant with another number, ending in 4074,

which the officers began to monitor the same day, pursuant to

12WT’s roving wiretap provision.     The memo was also provided to

the judge.   Police monitored number 4074 for twelve days, until

the original order for 12WT lapsed.     The record does not appear

to refer to pertinent conversations from this number.

    During a series of intercepted calls in late March and

early April 2008, including some on the 7585 phone, defendant

called an individual in New York, who the officers believed was

defendant’s heroin supplier.   Other calls revealed that

defendant planned to travel to New York to get more heroin.

    On April 8, 2008, defendant spoke with co-defendant Faylene

Carmichael and told her to rent a car.    He added that they

should take the baby to make it look like a family trip.       Soon

after, according to a wiretap application, the police observed

Carmichael arrive at defendant’s home in a rental car.     Within

                                 8
an hour, they left with a small child.    Investigator Dunlap

testified before the grand jury that defendant spoke with his

New York supplier the same morning and discussed meeting later

in the day.   Officers observed defendant arrive at an apartment

building in New York City early in the afternoon; defendant got

out of the rental car with an envelope and returned ten minutes

later.

    On April 10, 2008, the Task Force intercepted a call

between defendant and a person later identified as William

Kearny.   The two discussed a “DEA” (Drug Enforcement

Administration) action against “Pooh.”    In the same

conversation, police believed that defendant told Kearny to

recruit Pooh’s “main” customers.

    Two days later, defendant called his brother, who police

believed asked for 100 ecstasy pills from a shipment of 1000

pills that defendant had recently received.

    Based on those and other intercepts, on April 28, 2008, the

wiretap judge granted an application to monitor three telephone

facilities that defendant used.    The orders for 13WT, 14WT, and

15WT contained the same types of findings recounted above.

    On May 1, 2008, officers intercepted a call defendant

placed to Ricardo Cordero.   Police believed that defendant was

on vacation in Florida at the time, and that Cordero was

resupplying defendant’s associates when they needed drugs.

                                  9
During the conversation, Cordero told defendant that “they can

meet me at” a particular grocery store.

    For the rest of the month, the police intercepted numerous

calls between defendant and others about buying and selling

narcotics, the quality of the drugs, and related issues.       The

Task Force applied for and received extensions for the orders

for 13WT and 14WT on May 27, 2008.

    The Task Force also applied for two dozen arrest warrants

and six search warrants on June 20, 2008.    The wiretap judge

authorized all of them, including arrest warrants for defendant,

Morales, and Cuevas, and a search warrant for a Dodge Avenger,

another rental car.   Law enforcement had surveilled defendant,

Carmichael, and a child traveling to New York City in the car on

June 20, 2008.   After they observed a hand-to-hand exchange

between defendant and an individual the officers believed was

defendant’s New York supplier, they followed the car while it

traveled back to New Jersey.    When the officers executed the

warrant, they found about 200 grams of heroin and $600 in cash

on defendant.    They also seized three cell phones.

    Defendant made a statement to the police after his arrest.

He admitted that he had paid his supplier $11,000 for the 200

grams of heroin he possessed.    Defendant added that he had

received 1500 to 1800 grams of heroin from the supplier during a



                                 10
four-to-five-month period, and that he had packaged the heroin

and supplied it to several drug sets in Camden.

    Investigator Dunlap testified at length before a Camden

County grand jury on June 4, 2009.    He recounted various details

about the long-term investigation, some of which are summarized

above.   The grand jury returned an indictment the following week

against defendant and ten others.     Count seven of the indictment

charged defendant as a leader of a narcotics trafficking

network, a first-degree offense contrary to N.J.S.A. 2C:35-3.

Defendant was also charged with two first-degree counts of

possession with intent to distribute and distribution of heroin,

cocaine, MDMA/ecstasy, and marijuana, and second-degree

conspiracy to distribute those drugs.

    Defendant moved to suppress the evidence obtained from the

wiretaps.   He argued that the orders failed to protect his

constitutional rights because they were overly broad and allowed

the police to intercept facilities that were not specified in

the orders.   The same judge who oversaw the wiretap heard and

denied the motion.   After the court reviewed the investigation

in detail and made extensive findings, the judge found that each

wiretap application fulfilled the requirements of N.J.S.A.

2A:156A-9 and was properly authorized.     The judge also rejected

defendant’s claim that, by allowing 24/7 interception, the

wiretap orders were too broad.   The court found that the orders

                                 11
were justified by the unpredictable nature of defendant’s

narcotics conspiracy and the minimization requirements imposed.

       Defendant also moved to dismiss count seven of the

indictment, which alleged that he was a leader of a narcotics

trafficking network.    The trial court outlined the elements of

the offense and reviewed with care the evidence presented to the

grand jury in support of each element.     The court concluded that

the State presented “more than adequate” evidence to support a

prima facie case and denied the motion.

       On October 28, 2011, defendant pleaded guilty to count

seven and admitted that he was a leader of a narcotics

trafficking network, in violation of N.J.S.A. 2C:35-3.      The

State, in turn, dismissed the remaining charges.     Defendant

expressly reserved the right to appeal the motions described

above.    Consistent with the plea agreement, the court sentenced

defendant on January 13, 2012 to thirty years’ imprisonment with

fifteen years of parole ineligibility.    Among other fines and

penalties, the court imposed a $200,000 anti-profiteering fine

and ordered defendant to forfeit $12,609 in cash seized from

him.

       Defendant appealed.   He claimed the trial court erred when

it denied his motions to suppress the wiretap evidence and

dismiss count seven.    He argued that the roving wiretap statute

is unconstitutional because it does not satisfy the

                                  12
particularity requirement and that the wiretap orders improperly

permitted 24/7 surveillance.   He also claimed that the State

failed to present sufficient evidence to the grand jury on count

seven.

    The Appellate Division rejected defendant’s arguments and

affirmed his conviction.   Because the State’s wiretap statute is

modeled after federal law, the panel looked to federal case law

for guidance.   The panel observed that “federal circuit courts

have consistently upheld roving wiretaps” against constitutional

challenges, and found no basis for heightened protection under

the State Constitution.

    The Appellate Division also found that the wiretap judge

did not abuse his discretion by permitting 24/7 interception in

light of settled case law and the nature of the conspiracy.

Finally, the panel concluded that the State presented “ample

evidence” to the grand jury to establish that defendant was the

leader of a narcotics trafficking network.

    Defendant raised the same three issues in his petition for

certification, which the Court granted.   222 N.J. 311 (2015).

                                II.

    Defendant argues that the roving wiretap provision of the

State’s wiretap act, N.J.S.A. 2A:156A-9(g)(2), violates the

particularity requirement of the State and Federal Constitutions

-- namely, the mandate that warrants “particularly describ[e]

                                13
the place to be searched.”   U.S. Const. amend. IV; N.J. Const.

art. 1, ¶ 7.   Defendant claims that because wiretap orders

issued under the statute do not identify the new telephone

facility to be monitored, the orders impermissibly delegate to

law enforcement the task of finding probable cause to tap a

phone.   The statute, defendant argues, therefore eliminates

judicial oversight that the State Constitution requires.

Although federal cases have upheld the constitutionality of the

analogous federal provision, defendant contends that the State’s

roving wiretap provision runs afoul of the State Constitution,

which offers greater privacy protection to New Jersey residents.

    Alternatively, defendant suggests that the wiretap statute

could be read to include an exception for exigent circumstances.

In the case of true exigency, defendant contends, the police

could continue the sanctioned wiretap on a new phone “only until

they are able to amend the wiretap order with the new number.”

    Defendant also argues that the wiretap orders impermissibly

authorized 24/7 surveillance.   He claims that the wiretap

applications identified a narrower timeframe when calls were

likely to occur; the orders, as a result, were for a period “in

excess of that necessary under the circumstances,” contrary to

N.J.S.A. 2A:156A-12.

    Finally, defendant claims that the State did not present

sufficient evidence to the grand jury to support each element of

                                14
the charge that he was a leader of a narcotics trafficking

network.

    The Court granted the motion of the American Civil

Liberties Union of New Jersey (ACLU) to appear as amicus curiae.

The ACLU also argues that roving wiretaps do not satisfy the

particularity requirement of the State Constitution because they

fail to describe particularly the evidence to be searched.      The

ACLU submits that the roving wiretap statute vests too much

discretion in law enforcement officers and allows them, instead

of a judge, to decide which telephone facility to search.     The

ACLU asserts that, rather than find that the law meets the

particularity requirement, the Court could treat roving wiretaps

as an exception to the warrant requirement subject to certain

safeguards.

    The Attorney General, on behalf of the State, emphasizes

that every federal court that has addressed defendant’s

particularity claim has rejected it.   The State submits that

because this Court typically follows federal law when it

considers wiretap challenges to comparable state law, the Court

should do the same here.   The Attorney General stresses that

roving wiretaps merely allow the police to intercept temporarily

a newly discovered phone, used by an identified target, after a

judge has found probable cause to believe the target changes

phones to thwart interception.   The State adds that the police

                                 15
did not exercise unbridled discretion in this case; they instead

notified the wiretap judge when they used the roving wiretap

provision.

    The Attorney General also argues that 24/7 monitoring was

appropriate in light of the unpredictable pattern of calls in

this large-scale narcotics operation as well as law

enforcement’s efforts to reduce the hours of interception.      In

addition, the Attorney General highlights the evidence before

the grand jury, which the State claims sufficiently supported

each element of the charge that defendant led a narcotics

trafficking network.

                                II.

    We begin with defendant’s challenge to the

constitutionality of the roving wiretap provision.      Defendant

argues that the provision violates the particularity requirement

of the Federal and State Constitutions.

                                A.

    The Fourth Amendment to the United States Constitution

guards against unreasonable searches and seizures.    U.S. Const.

amend. IV.   It states that warrants must be supported by

probable cause and must “particularly describ[e] the place to be

searched, and the persons or things to be seized.”    Ibid.

Article I, Paragraph 7 of the New Jersey Constitution contains

nearly identical language.   N.J. Const. art. I, ¶ 7.

                                16
    To satisfy that mandate, officers typically gather evidence

to establish probable cause, but only a “neutral and detached

magistrate” may authorize a warrant.   See United States v. U.S.

Dist. Court, 407 U.S. 297, 316, 92 S. Ct. 2125, 2136, 32 L. Ed.
2d 752, 766 (1972); State v. Brown, 216 N.J. 508, 539 (2014).

    The particularity requirement, in general, mandates that a

warrant sufficiently describe the place to be searched so “that

the officer with a search warrant can with reasonable effort

ascertain and identify the place intended.”   State v. Marshall,

199 N.J. 602, 611 (2009) (quoting Steele v. United States, 267
U.S. 498, 503, 45 S. Ct. 414, 416, 69 L. Ed. 757, 760 (1925)).

The purpose of the requirement “was to prevent general

searches.”   Maryland v. Garrison, 480 U.S. 79, 84, 107 S. Ct.
1013, 1016, 94 L. Ed. 2d 72, 80 (1987).   As the Supreme Court

has explained,

         [v]ivid in the memory of the newly independent
         Americans were those general warrants known as
         writs of assistance under which officers of
         the Crown had so bedeviled the colonists. The
         hated writs of assistance had given customs
         officials blanket authority to search where
         they pleased for goods imported in violation
         of the British tax laws.

         [Stanford v. Texas, 379 U.S. 476, 481, 85 S.
         Ct. 506, 510, 13 L. Ed. 2d 431, 435 (1965).]

The Framers added the particularity requirement to the Bill of

Rights to prevent such “wide-ranging exploratory searches.”



                                17
Garrison, supra, 480 U.S. at 84, 107 S. Ct. at 1016, 94 L. Ed.
2d at 80; see also State v. Muldowney, 60 N.J. 594, 600 (1972).

    Marshall illustrates the force of the particularity

requirement.    In that case, the police had gathered evidence

against a suspect, which included a series of controlled buys of

narcotics.     Marshall, supra, 199 N.J. at 607.   During the

investigation, the police observed the suspect enter a building

with two separate apartments.     Id. at 606-07.   The police

applied for and obtained a warrant with conditional language

that allowed them to search only if (1) the police secured the

suspect outside the building and (2) a search of the suspect

revealed documents or keys that identified the specific

apartment to which the suspect had “possession, custody,

control, or access,” or the suspect himself revealed that

information to the police.     Id. at 608.

    This Court concluded that the warrant was deficient because

it allowed the police to determine which apartment to search

after the warrant was issued.     Id. at 613.   “[T]he role of the

neutral and detached magistrate” to determine probable cause

“was delegated to the police.”    Ibid.

                                  B.

    The Fourth Amendment governs not only physical searches but

also electronic interception of phone conversations.      See Katz

v. United States, 389 U.S. 347, 352-53, 88 S. Ct. 507, 512, 19

                                  18
L. Ed. 2d 576, 582-83 (1967); Berger v. New York, 388 U.S. 41,

58-59, 87 S. Ct. 1873, 1883, 18 L. Ed. 2d 1040, 1052 (1967).

The seminal opinions in Katz and Berger outlined certain

principles to protect individual privacy rights in the area of

electronic surveillance.

    Congress responded to the decisions in 1968 when it enacted

Title III of the Omnibus Crime and Safe Streets Act, 18 U.S.C.A.

§§ 2510-2520.   The new law “established minimum standards for

federal and state law enforcement officials to follow when

seeking to intercept wire, oral, and electronic communications.”

State v. Ates, 217 N.J. 253, 266, cert. denied,      U.S.      ,

135 S. Ct. 377, 190 L. Ed. 2d 254 (2014).    Soon after, also in

1968, New Jersey enacted the Wiretapping and Electronic

Surveillance Control Act (“Wiretap Act” or “Act”), N.J.S.A.

2A:156A-1 to -26, modeled after Title III.   See Ates, supra, 217

N.J. at 266 (citations omitted).

    Under the Wiretap Act, judges can authorize a wiretap if,

among other things, they find probable cause to believe that:

         a. The person whose communication is to be
         intercepted is engaging or was engaged over a
         period of time as a part of a continuing
         criminal activity or is committing, has or had
         committed   or   is   about   to   commit   an
         [enumerated] offense . . .;

         b. Particular communications concerning such
         offense   may  be  obtained   through   such
         interception;


                                19
         c. Normal investigative procedures with
         respect to such offense have been tried and
         have failed or reasonably appear to be
         unlikely to succeed if tried or to be too
         dangerous to employ; [and]

         d.    Except in the case of an application
         meeting the requirements of [N.J.S.A. 2A:156A-
         9,   the   roving  wiretap   provision],   the
         facilities from which, or the place where, the
         wire, electronic or oral communications are to
         be intercepted, are or have been used, or are
         about to be used, in connection with the
         commission of such offense, or are leased to,
         listed in the name of, or commonly used by,
         such individual.

         [N.J.S.A. 2A:156A-10(a) – (d).]

    The statute also contains strict minimization requirements.

N.J.S.A. 2A:156A-12 provides that

         [n]o order entered under this section shall
         authorize the interception of any wire,
         electronic or oral communication for a period
         of time in excess of that necessary under the
         circumstances. Every order entered under this
         section shall require that such interception
         begin and terminate as soon as practicable and
         be conducted in such a manner as to minimize
         or   eliminate   the  interception   of   such
         communications not otherwise subject to
         interception   under   this   act  by   making
         reasonable efforts, whenever possible, to
         reduce the hours of interception authorized by
         said order.

    In 1986, Congress amended Title III and added what has

become known as the “roving wiretap” provision -- codified at 18

U.S.C.A. § 2518(11).   Pub. L. No. 99-508, Title I, § 106, 100

Stat. 1848, 1856-57 (1986).   Subsection (a) applies to the



                                20
interception of oral communications; subsection (b) governs wire

or electronic communications, which are involved in this appeal.

    From 1986 to 1998, subsection (b) authorized the issuance

of a roving wiretap if (1) a high-level official approved the

application; (2) “the application identifies the person believed

to be committing the offense and whose communications are to be

intercepted and the applicant makes a showing of a purpose, on

the part of that person, to thwart interception by changing

facilities”; and (3) “the judge finds that such purpose has been

adequately shown.”   18 U.S.C.A. § 2518(11)(b)(i)-(iii) (1986)

(amended 1998) (emphasis added).     In those cases, it is not

necessary for the application to include “a particular

description of the nature and location” of the facility to be

intercepted, 18 U.S.C.A. § 2518(1)(b)(ii), or to establish

probable cause that the facilities to be intercepted are being

used in connection with the commission of the specified offense,

or are leased to, listed in the name of, or commonly used by the

target, 18 U.S.C.A. § 2518(3)(d).

    Congress amended subsection (b)(ii) in 1998.      Pub. L. No.

105-272, Title VI, § 604, 112 Stat. 2396, 2413 (1998).     The

current law, as revised, requires applicants for a roving

wiretap to “make[] a showing that there is probable cause to

believe that the person’s actions could have the effect of

thwarting interception from a specified facility.”     18 U.S.C.A.

                                21
§ 2518(11)(b)(ii) (emphasis added).   The change in the

highlighted language eased the requirements to obtain a roving

wiretap.   See William C. Banks and M.E. Bowman, Executive

Authority for National Security Surveillance, 50 Am. U. L. Rev.

1, 111 (October 2000).   Congress also added a section that

limits “interception only for such time as it is reasonable to

presume that the person identified . . . is or was reasonably

proximate” to the facility to be intercepted.   18 U.S.C.A. §

2518(11)(b)(iv).

    New Jersey added a roving wiretap provision in 1993.      L.

1993, c. 29, § 8.   It closely tracked then-existing federal law,

and reads as follows:

           g.     An application need not meet the
           requirements of [N.J.S.A. 2A:156A-9(c)(4)]
           if:

               . . . .

               (2) with respect to the application for
               an interception of a wire or electronic
               communication:

               (a) the application is approved by the
               Attorney General or county prosecutor or
               a person designated to act for such an
               official and to perform his duties in and
               during his actual absence or disability;
               and

               (b)    the application identifies the
               person believed to be committing the
               offense and whose communications are to
               be intercepted and the applicant makes a
               showing of a purpose, on the part of that


                                22
               person,   to  thwart   interception     by
               changing facilities; and

               (c)   the judge finds that such purpose
               has been adequately shown.

               [N.J.S.A. 2A:156A-9(g) (emphasis added).]

Like under federal law, the carve-out in the first sentence

means that the State need not establish “the character and

location of the particular wire or electronic communication

facilities involved” in the case of a roving wiretap.       See

N.J.S.A. 2A:156A-9(c).

     When Congress revised the federal standard in 1998, the

State Legislature did not follow suit.   It maintained the

original, stricter standard that requires the State to show the

target has a “purpose . . . to thwart interception.”    Compare

N.J.S.A. 2A:156A-9(g)(2)(b) with 18 U.S.C.A. § 2518(11)(b)(ii).

New Jersey also did not add a proximity requirement.

     Thus, an application for a roving wiretap under the Act

must specify the original facility, but not the character and

location of the phone the target jumps to.   The application must

identify the target whose communications are to be intercepted.2

And, under New Jersey law, the applicant must adequately


2  For a traditional, non-roving wiretap, the order need only
identify the target, “if known.” 18 U.S.C.A. § 2518(4)(a)
(emphasis added); N.J.S.A. 2A:156-12(b); see also United States
v. Petti, 973 F.2d 1441, 1445 & n.3 (9th Cir. 1992), cert.
denied, 507 U.S. 1035, 113 S. Ct. 1859, 123 L. Ed. 2d 480
(1993).
                               23
demonstrate the target’s purpose to thwart interception by

changing facilities.

    As we noted in Ates, supra, “[t]he Wiretap Act must be

strictly construed to safeguard an individual’s right to

privacy.” 217 N.J. at 268 (citations omitted).   “As with any

statute, though, we presume the law is constitutional.”     Ibid.

Defendant has the burden to overcome that presumption.     Ibid.

                                 C.

    To assess defendant’s claim that the Wiretap Act violates

the particularity requirement, we give “careful consideration to

federal decisions interpreting the federal statute” because New

Jersey’s Wiretap Act is modeled after Title III.    Id. at 269.

    Four federal circuit courts have considered similar

challenges.    Each rejected the claim.   The Ninth Circuit was the

first to address the federal roving wiretap provision in Petti,

supra.   At the outset, the court outlined the test to determine

“the sufficiency of the warrant description”:    “whether the

place to be searched is described with sufficient particularity

to enable the executing officer to locate and identify the

premises with reasonable effort, and whether there is any

reasonable probability that another premise might be mistakenly

searched.”    Petti, supra, 973 F.2d at 1444 (quoting United

States v. Turner, 770 F.2d 1508, 1510 (9th Cir. 1985), cert.

denied, 475 U.S. 1026, 106 S. Ct. 1224, 89 L. Ed. 2d 334

                                 24
(1986)).   “To satisfy the particularity requirement,” the panel

continued, “the description of the place to be searched must not

be so broad as to allow the search of places for which probable

cause to search has not been demonstrated, or so vague that an

executing officer might mistakenly search a place for which

authorization was not granted.”     Ibid.

    That court observed that if the description “avoids these

dangers, it may comply with the particularity requirement even

though it does not specify the physical location of the place to

be surveilled.”   Ibid.   In the context of roving wiretaps, the

Ninth Circuit held as follows:

                The conditions imposed on “roving”
           wiretap   surveillance    by    18     U.S.C.   §
           2518(11)(b)(ii) satisfy the purposes of the
           particularity requirement. The statute does
           not permit a “wide-ranging exploratory search”
           and there is virtually no possibility of abuse
           or mistake:       Only telephone facilities
           actually used by an identified speaker may be
           subjected to surveillance, and the government
           must use standard minimization procedures to
           ensure that only conversations relating to a
           crime in which the speaker is a suspected
           participant are intercepted. See 18 U.S.C. §
           2518(5). Further, the statute excuses failure
           to   identify    the    particular      telephone
           facilities to be surveilled only if the
           government    establishes    to    the    court’s
           satisfaction that it is impossible to specify
           the facilities because it is the suspect’s
           purpose to thwart interception by changing
           them. See 18 U.S.C. § 2518(11)(b)(ii).

           [Petti, supra, 973 F.2d at 1445 (interpreting
           1986 version of 18 U.S.C.A. § 2518(11)).]


                                  25
The panel therefore concluded that the roving wiretap statute

satisfied the particularity requirement and was constitutional.

Ibid.   For similar reasons, the Second, Fifth, and Seventh

Circuits agreed with Petti.   See United States v. Jackson, 207
F.3d 910, 914 (7th Cir.), vacated on other grounds, Jackson v.

United States, 531 U.S. 953, 121 S. Ct. 376, 148 L. Ed. 2d 290

(2000); United States v. Gaytan, 74 F.3d 545, 553 (5th Cir.

1996); United States v. Bianco, 998 F.2d 1112, 1123-24 (2d Cir.

1993) (interpreting analogous “roving bug” provision under 18

U.S.C.A. § 2518(11)(a)), cert. denied, 511 U.S. 1069, 114 S. Ct.
1644, 128 L. Ed. 2d 364 (1994); see also United States v.

Silberman, 732 F. Supp. 1057, 1062-63 (S.D. Cal. 1990), aff’d in

part, vacated in part sub nom. Petti, supra, 973 F.2d 1441 (9th

Cir. 1992).3

     Defendant suggests that the above analysis conflicts with

the United States Supreme Court’s recent decision in Riley v.

California, 573 U.S. ___, 134 S. Ct. 2473, 189 L. Ed. 2d 430

(2014).   Riley, however, dealt with a different question:

whether the police could conduct a warrantless search of data in


3  Certain commentators have also concluded that the federal
roving wiretap provision is constitutional. See Michael
Goldsmith, Eavesdropping Reform: The Legality of Roving
Surveillance, 1987 U. Ill. L. Rev. 401, 403 (1987); Clifford S.
Fishman, Interception of Communications in Exigent
Circumstances: The Fourth Amendment, Federal Legislation, and
the United States Department of Justice, 22 Ga. L. Rev. 1, 68-69
(1987).
                                26
a cell phone under the search-incident-to-arrest exception to

the warrant requirement.     Id. at ___, 134 S. Ct. at 2484-85, 189
L. Ed. 2d at 441-42.    Riley did not refine or even address the

particularity requirement.

    Although defendant challenges the constitutionality of the

State roving wiretap provision under both the Federal and State

Constitutions, he focuses primarily on the heightened

protections that Article I, Paragraph 7 of the State

Constitution affords.   See State v. Earls, 214 N.J. 564, 584

(2013).   We do the same, given that federal case law does not

support defendant’s position.

                                  D.

    Defendant relies heavily on Marshall.     In that case, the

search warrant did not establish probable cause to search a

particular apartment.   Marshall, supra, 199 N.J. at 608, 613.

Instead, the warrant delegated to the police the task of

selecting the precise apartment to be searched.    Id. at 613.

    The orders in this case, at the initial stage, do not

present the concerns raised in Marshall.    Here, on the two

occasions that the roving wiretap provision was used, the

wiretap judge initially found probable cause to monitor a

particular facility.    The judge also found that a particular

target -- who was identified in the application -- had a purpose

to thwart interception by changing facilities.

                                  27
    Marshall’s concerns, though, surface when a target moves

beyond the original, listed phone.    Defendant raises serious

questions under the State Constitution about the delegation of

authority to law enforcement once that happens.    Under the

Wiretap Act, law enforcement officers have the sole authority to

identify the new facility that a target has switched to, and to

elect to intercept communications over it, without returning to

the court.

    We recognize the public safety concerns underlying that

approach.    See S. Rep. No. 99-541, at 5, 31 (1986) (stating that

roving wiretap provision and other statutory changes “will be

particularly helpful to the Justice Department in its fight

against drug trafficking,” and noting that “[t]he Committee

finds such a [roving wiretap] provision necessary to cover

circumstances under which law enforcement officials may not

know, until shortly before the communication, which telephone

line will be used by the person under surveillance”); Press

Release, Office of the Governor, Governor Florio Signs Law

Targeting High-Tech Criminals (Jan. 28, 1993) (noting that

because police must specify “the phone to be tapped[,] [d]rug

dealers and organized crime figures are aware that they can

avoid detection by placing calls from randomly-selected public

phones”).    If a target changes facilities to thwart

interception, important evidence may well be lost if the State

                                 28
must begin the approval process anew each time.   The reason for

that is simple:   it takes time for the State to draft and review

a wiretap application that will be scrutinized with care and

possibly challenged afterward, to obtain approval from the

Attorney General, county prosecutor, or an appropriate designee,

N.J.S.A. 2A:156A-9(g)(2)(a), and to present the application for

review and approval by a judge.    Advances in technology have

made the process easier, but they cannot eliminate those steps.

As a result, because of practical concerns, a target could evade

detection altogether by switching facilities frequently enough.

    By the time law enforcement is prepared to begin to monitor

a target’s new phone under the roving wiretap provision, a

number of things have already taken place:   a judge has made a

probable cause finding about the target’s involvement in

specified criminal activity and has found that communications

about the offense may be gathered through interception; a judge

has additionally made a finding of a purpose, on the part of the

target, to thwart interception by changing facilities; the

target has in fact stopped using the originally designated

phone; and the target has moved on to a replacement phone.

    In that situation, the seriousness of the offense has

already been established, the degree of urgency is plain, the

amount of time needed to get a warrant is not insubstantial, and

there is a reasonable belief that evidence is about to be lost.

                                  29
See State v. DeLuca, 168 N.J. 626, 632-33 (2001).     Therefore, a

target’s purposeful choice to switch facilities in order to

thwart interception, under those circumstances, presents an

inherent exigency that critical evidence tied to a serious

offense will be lost because of the target’s pointed, deliberate

behavior.   See Riley, supra, 573 U.S. at ___, 134 S. Ct. at

2487, 189 L. Ed. 2d at 445; Kentucky v. King, 563 U.S. 452, 460,

131 S. Ct. 1849, 1856, 179 L. Ed. 2d 865, 874-75 (2011); DeLuca,

supra, 168 N.J. at 632-33.     Simply put, if law enforcement

officers could not continue to monitor the new phone under that

scenario, they would lose important evidence.     That exigency can

justify continued interception of a new facility without first

returning to a judge.    In other words, there is a basis for the

officer, acting alone, to identify the new target facility and

start to intercept communications without additional court

involvement.

    Defendant and amicus also address the next steps in the

process.    In this case, for example, investigators had court

approval to intercept calls on a particular cell phone ending in

5769, under 10WT.    They started to monitor conversations on

March 28, 2008.     Days later, the target switched phones and,

consistent with the order, investigators began to intercept

calls on the new number ending in 7585.     They did so for twenty-

five days, from April 2 to April 27, 2008.

                                  30
    Defendant and amicus contend that an extended period of

interception of a new facility -- without separate court

approval or judicial oversight -- cannot survive scrutiny under

the State Constitution.   The State represents that it notified

the wiretap judge after it switched to monitor new telephone

facilities under both 10WT and 12WT.   The record contains copies

of two memos by Investigator Dunlap, provided to the judge,

which explain the basis for the changes.

    We commend the practice the State used.    If a court

receives timely information about a target’s move to a new

facility soon after the switch takes place, a neutral judge can

authorize continued interception or halt a wiretap if necessary.

The Wiretap Act has a provision to facilitate the informal

practice the State used here.   Under section 12(h),

         [w]henever    an    order    authorizing    an
         interception is entered, the order may require
         reports to be made to the judge who issued the
         order showing what progress has been made
         toward achievement of the authorized objective
         and the need for continued interception. Such
         reports shall be made at such intervals as the
         court may require.

         [N.J.S.A. 2A:156A-12(h).]

    In appropriate cases, the Court has the power to construe a

statute “to free it from constitutional doubt.”   In re Directive

of the N.J. Dep’t of Envtl. Prot., 110 N.J. 69, 82-83 (1988)

(quoting N.J. State Chamber of Commerce v. N.J. Election Law


                                31
Enf’t Comm’n, 82 N.J. 57, 75 (1980)); see also Town Tobacconist

v. Kimmelman, 94 N.J. 85, 104 (1983).    To avoid the serious

State constitutional question that defendant and amicus raise --

about continued interception of a newly identified phone,

without court involvement, under the roving wiretap provision --

we direct as follows:

    Future orders for roving wiretaps should direct the State

to notify the wiretap judge within 48 hours after the State

begins interception of a new facility.    In a report to the

wiretap judge, the State should identify the new facility, relay

when interception began, and explain the basis for switching to

the new facility.   If sufficient details are presented to

supplement the original application, the wiretap judge will be

in a position to decide whether interception should continue.

In other words, the judge can determine if there is probable

cause to believe that (1) the target identified in the original

application has used or will be using the new facility, and (2)

communications about the offenses identified in the original

application may be obtained on the new facility.

    We direct that reports be submitted within 48 hours of the

start of interception of the new facility based on a comparable

situation addressed in the Wiretap Act.    Under N.J.S.A. 2A:156A-

13, the State may informally apply for authorization to begin

monitoring a telephone, without a court order, in the case of an

                                32
emergency that involves (1) “the investigation of conspiratorial

activities of organized crime” or (2) “immediate danger of death

or serious bodily injury to any person.”    Within 48 hours of

getting verbal approval, the State must apply for a formal

order.   Ibid.

    In the case of a roving wiretap, if it is not practical for

the State to submit the report described above within 48 hours,

the report should be submitted as soon as possible, with an

adequate justification for the delay.

    In light of the tight timeframe, we do not envision an

elaborate process.    The State can submit the required

information in a letter to the Court under section 12(h), with a

place at the end of the document for the court to enter its

findings.   If the judge is persuaded that a sufficient showing

has been made, the court can find that there is probable cause

for the two elements outlined above -- that the target

identified in the original application has used or will be using

the new facility, and that communications about the offenses

identified in the original application may be obtained on the

new facility -- and the court can authorize continued

interception.    If the judge does not find a sufficient basis to

continue the interception, the court will order that

interception must cease.



                                 33
    We believe that the procedure set forth above eliminates

doubts defendant has raised about the roving wiretap provision

under the State Constitution.   The approach also preserves the

intended scope of the statute the Legislature enacted.    See In

re Directive of the N.J. Dep’t of Envtl. Prot., supra, 110 N.J.

at 83; N.J. State Chamber of Commerce, supra, 82 N.J. at 76.

    As applied to this case, the information supplied to the

wiretap judge provided a basis for the first finding, that

defendant has used or will be using the new facility.     The

notice to the judge, coupled with other evidence in the

extensive record, provided a basis for the second finding as

well.   We do not fault the experienced, specially designated

wiretap judge who oversaw this investigation for not

anticipating today’s ruling and expressly making those findings.

                                IV.

    Defendant also challenges the wiretap orders entered in

this case because they permitted interception twenty-four hours

a day, seven days a week.   Section 12 of the Act provides that

“[n]o order entered under this section shall authorize the

interception of any wire, electronic or oral communication for a

period of time in excess of that necessary under the

circumstances.”   N.J.S.A. 2A:156A-12 (emphasis added).   Section

12 also requires that reasonable efforts be made to reduce the

hours of interception, whenever possible -- a mandate referred

                                34
to as extrinsic minimization.    Ibid.; State v. Catania, 85 N.J.
418, 423 (1981).4

     The Act does not expressly require “that the hours of

interception be specified in the order.”    State v. Dye, 60 N.J.
518, 527 (1972) (citing State v. Christy, 112 N.J. Super. 48,

77-78 (Law Div. 1970)).   As then-Judge Handler explained, the

measure in the statute -- “necessary under the circumstances” --

is a “flexible and relative concept” that is infused with

content by other parts of the law.    Christy, supra, 112 N.J.

Super. at 59.   The phrase is meant to limit wiretapping to the

period of time the “judge determines is required to uncover

incriminating” conversations about “particular criminal

activities and participants.    This may require a greater or

lesser time, depending upon all of the circumstances.”    Ibid.

     Because the phrase suggests a limit on the number of hours,

it is preferable to specify the hours of interception in the

order, if possible.   See State v. Sidoti, 120 N.J. Super. 208,

213 (App. Div. 1972); Christy, supra, 112 N.J. Super. at 78.

The decision is left to the reasonable discretion of the wiretap




4  The Wiretap Act also requires “intrinsic” minimization:
terminating the interception of individual non-relevant phone
calls “as it becomes apparent to the monitors that the call is
not relevant to the investigation.” Catania, supra, 85 N.J. at
429.
                                 35
judge and is reviewed for abuse of discretion.      Dye, supra, 60

N.J. at 527-28.

    Certain types of criminal activity defy specificity.         In

Sidoti, supra, for example, the Appellate Division explained

that “bookmaking is a continuing operation, carried on with a

myriad of persons.” 120 N.J. Super. at 213.   Although it would

be “desirable for an order to” specify what hours “the tap

should last,” the panel noted that bookmaking resists that type

of specificity.     Ibid.   The court explained that, “absent the

ability to be more specific,” wiretap orders that do not state

the hours of interception but otherwise provide for minimization

can be valid.   Id. at 213-14.

    In State v. Pemberthy, 224 N.J. Super. 280, 299 (App.

Div.), certif. denied, 111 N.J. 633 (1988), the Appellate

Division held that the reasoning in Sidoti extended to a

conspiracy to import and distribute narcotics.     The order in

Pemberthy permitted 24/7 surveillance for a conspiracy that

involved “day-to-day dealings with drug shipments, and making

arrangements for transportation which involved various family

members.”   Ibid.    Although the State attempted to limit the

actual hours of interception, it noted the likelihood that calls

would be placed outside those hours to arrange drug shipments.

Ibid.   Under the circumstances, the panel concluded that greater



                                   36
“specificity of hours” in the order was “neither required nor

reasonable.”     Ibid.

    Here, there was no abuse of discretion.      The court’s orders

allowed interception twenty-four hours a day, seven days a week,

but, consistent with section 12, directed the Task Force to make

reasonable efforts to reduce those hours whenever possible.      The

Task Force repeatedly represented that it would initially

intercept calls during more limited hours.      Starting with the

first application for 5WT, the Task Force stated that it planned

to intercept calls from 9:00 a.m. to 1:00 a.m.      The application

also explained that “certain events could occur (i.e. an

impending shipment of CDS, gathering of money, problems at an

open air drug distribution location, etc.) that would generate

telephone calls at any time during the day or night.”

    The wiretap judge found that, “[d]ue to the extent of the

target’s” large-scale narcotics ring, “it was expected that the

CDS transactions could occur at random times at diverse hours of

the day and night.”      Despite plans to limit interception “to a

specific window of time,” the judge observed that “it quickly

became apparent that the targets conducted sales of CDS at

unpredictable times, most occurring outside the given window.”

    Under the circumstances, we cannot find that it was an

abuse of direction to allow 24/7 monitoring in this

investigation.     We recognize that the nature of a large-scale

                                   37
narcotics distribution ring may involve unpredictable hours that

can justify 24/7 interception in certain cases.    Still, the

preferred practice is to specify more limited hours of

interception in a wiretap order whenever possible.    See Sidoti,

supra, 120 N.J. Super. at 213; Christy, supra, 112 N.J. Super.

at 78.

                                V.

    Finally, defendant claims that the State did not present

sufficient evidence before the grand jury to support the charge

that he was a leader of a narcotics trafficking network,

contrary to N.J.S.A. 2C:35-3.   Based on our review of the

record, we do not agree.

    An indictment is presumed valid and should only be

dismissed if it is “manifestly deficient or palpably defective.”

State v. Hogan, 144 N.J. 216, 229 (1996).   A motion to dismiss

is addressed to the discretion of the trial court, State v.

McCrary, 97 N.J. 132, 144 (1984), and that discretion should not

be exercised except for “the clearest and plainest ground,”

State v. N.J. Trade Waste Ass'n, 96 N.J. 8, 18 (1984) (citations

omitted).

    At the grand jury stage, the State is not required to

present enough evidence to sustain a conviction.     Id. at 27.   As

long as the State presents “some evidence establishing each

element of the crime to make out a prima facie case,” a trial

                                38
court should not dismiss an indictment.   State v. Saavedra, 222
N.J. 39, 57 (2015) (quoting State v. Morrison, 188 N.J. 2, 12

(2006)).   In a nutshell, a court examining a grand jury record

should determine whether, “viewing the evidence and the rational

inferences drawn from that evidence in the light most favorable

to the State, a grand jury could reasonably believe that a crime

occurred and that the defendant committed it.”   Morrison, supra,

188 N.J. at 13.

    N.J.S.A. 2C:35-3 provides as follows:

           A person is a leader of a narcotics
           trafficking network if he conspires with two
           or more other persons in a scheme or course of
           conduct     to     unlawfully     manufacture,
           distribute, dispense, bring into or transport
           in this State . . . any controlled dangerous
           substance classified in Schedule I or II . .
           . as a financier, or as an organizer,
           supervisor or manager of at least one other
           person.

The State, therefore, needed to present “some evidence” of each

of the following elements to establish a prima facie case:

           (1) that defendant conspired with two or more
           persons;

           (2) that the purpose of the conspiracy
           included a scheme or course of conduct to
           unlawfully manufacture, distribute, dispense,
           bring into, or transport in this State . . .
           any controlled dangerous substance classified
           in Schedule I or II;

           (3) that defendant was a financier or that
           defendant was an organizer, supervisor or
           manager of at least one other person; and


                                39
         (4) that defendant occupied        a    high-level
         position in the conspiracy.

         [See N.J.S.A. 2C:35-3; Model Jury Charges
         (Criminal), “Leader of Narcotics Trafficking
         Network” (Oct. 23, 2000); see also State v.
         Afanador,   151 N.J. 41,   54-55   (1997)
         (interpreting prior version of statute); State
         v. Alexander, 136 N.J. 563, 568, 570-71 (1994)
         (same).]5

    The trial judge carefully reviewed the grand jury record

and found that the State presented ample evidence to support

each element of the offense.   As to the first element, the trial

court found that defendant conspired with “numerous persons,”

including Cuevas, Kearny, Carmichael, Cordero, defendant’s

supplier in New York, and others.    For the second element, the

trial court recounted “substantial evidence” of a conspiracy to

distribute heroin, ecstasy, marijuana, and cocaine, and to bring

into or transport heroin into New Jersey.       For the third and

fourth elements, the judge reviewed Investigator Dunlap’s grand

jury testimony to show that defendant was either a financier or

an organizer, supervisor or manager of at least one other

person, and that he occupied a high-level position in the

conspiracy.   The court cited evidence that defendant, as a

financier, purchased drugs up front, delivered them to a drug

set, and received the proceeds once others sold the narcotics.


5  The Model Jury Charge questions whether the fourth element
applies to financiers. See Model Jury Charges (Criminal),
supra, at 3 n.8. We need not address that issue in this case.
                                40
The court also referred to evidence about how defendant

resupplied a drug set.   In addition, the trial judge cited

multiple examples from the grand jury about how defendant

managed the supply operations and directed other members of the

conspiracy.   Among other passages, the court cited testimony in

which defendant instructed Carmichael to rent cars to travel to

New York and purchase drugs; discussed staffing a set and

posting bail for a member who had been arrested; discussed the

source of drugs to be supplied to various sets; directed Kearny

to recruit bulk heroin buyers who previously bought from a

dealer who had been arrested; and supplied packaged heroin to

several drug sets in Camden.     Like the Appellate Division, we

agree that there was ample evidence before the grand jury to

show that defendant was a leader of a narcotics network.

    State v. Ellis, 424 N.J. Super. 267 (App. Div. 2012), on

which defendant relies, is distinguishable.     The defendant in

Ellis “engaged in six drug transactions with an undercover

police officer [in an eleven-week period] wherein a total of

less than $2,000 was exchanged for over one-half ounce of

cocaine and .29 grams of heroin.”      Id. at 270.   The defendant

sent others to complete two of the transactions.      Ibid.   The

panel held that the proofs did not establish the elements of a

leader of a narcotics trafficking network charge and vacated

that conviction.   Id. at 278.   Defendant Feliciano’s high-level

                                  41
role in a broad-ranging, extended narcotics conspiracy went well

beyond the evidence presented in Ellis.

                               VI.

    For the reasons stated above, we modify and affirm the

judgment of the Appellate Division.



     JUSTICES LaVECCHIA, ALBIN, PATTERSON, and SOLOMON, and
JUDGE CUFF (temporarily assigned) join in CHIEF JUSTICE RABNER’s
opinion. JUSTICE FERNANDEZ-VINA did not participate.




                               42
                  SUPREME COURT OF NEW JERSEY

NO.       A-24                                  SEPTEMBER TERM 2014

ON CERTIFICATION TO             Appellate Division, Superior Court



STATE OF NEW JERSEY,

      Plaintiff-Respondent,

                 v.

HECTOR FELICIANO (a/k/a HECTOR FELECIANO),

      Defendant-Appellant.




DECIDED                March 9, 2016
                  Chief Justice Rabner                       PRESIDING
OPINION BY            Chief Justice Rabner
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                       AFFIRM AS
  CHECKLIST
                                        MODIFIED
  CHIEF JUSTICE RABNER                        X
  JUSTICE LaVECCHIA                           X
  JUSTICE ALBIN                               X
  JUSTICE PATTERSON                           X
  JUSTICE FERNANDEZ-VINA           -----------------------
  JUSTICE SOLOMON                             X
  JUDGE CUFF (t/a)                            X
  TOTALS                                      6